Name: Commission Implementing Regulation (EU) NoÃ 737/2011 of 26Ã July 2011 amending Annex I to Council Regulation (EC) NoÃ 1217/2009 as regards the list of divisions
 Type: Implementing Regulation
 Subject Matter: farming systems;  regions of EU Member States
 Date Published: nan

 27.7.2011 EN Official Journal of the European Union L 195/42 COMMISSION IMPLEMENTING REGULATION (EU) No 737/2011 of 26 July 2011 amending Annex I to Council Regulation (EC) No 1217/2009 as regards the list of divisions THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1217/2009 of 30 November 2009 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Community (1), and in particular Article 3 thereof, Having regard to the requests of France and Hungary, Whereas: (1) Annex I to Regulation (EC) No 1217/2009 contains a list of divisions within the meaning of Article 2(d) of that Regulation. (2) According to that Annex, France is divided into 22 divisions. For the purposes of Regulation (EC) No 1217/2009, France has requested to add Guadeloupe, Martinique and La RÃ ©union to the list of divisions. (3) According to that Annex, Hungary is divided into seven divisions. For the purposes of Regulation (EC) No 1217/2009, Hungary has requested to reduce the number of divisions by merging the divisions KÃ ¶zÃ ©p-DunÃ ¡ntÃ ºl, Nyugat-DunÃ ¡ntÃ ºl and DÃ ©l-DunÃ ¡ntÃ ºl into one division DunÃ ¡ntÃ ºl and by merging KÃ ¶zÃ ©p-MagyarorszÃ ¡g, Ã szak-AlfÃ ¶ld and DÃ ©l-AlfÃ ¶ld into one division AlfÃ ¶ld. (4) Regulation (EC) No 1217/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1217/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from the 2012 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 328, 15.12.2009, p. 27. ANNEX Annex I to Regulation (EC) No 1217/2009 is amended as follows: (1) in the part concerning France, the following divisions are added: 23. Guadeloupe 24. Martinique 25. La RÃ ©union.; (2) the part concerning Hungary is replaced by the following: Hungary 1. Ã szak-MagyarorszÃ ¡g 2. DunÃ ¡ntÃ ºl 3. AlfÃ ¶ld..